             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CALIFORNIA EXPANDED                           CASE NO. C18-0659JLR
            METAL PRODUCTS COMPANY,
11          et al.,                                       ORDER APPOINTING SPECIAL
                                                          MASTER
12                               Plaintiffs,
                   v.
13

14          JAMES A. KLEIN, et al.,

15                               Defendants.

16                                   I.        INTRODUCTION
17          On January 20, 2021, the court notified Plaintiffs and Counter Defendants
18   California Expanded Metal Products Company (“CEMCO”) and Clarkwestern Dietrich
19   Building Systems, LLC (“ClarkDietrich”) (collectively, “Plaintiffs”) and Defendants and
20   Counter Claimants James A. Klein, BlazeFrame Industries, LTD (“BlazeFrame”), and
21   Safti-Seal, Inc. (collectively, “Defendants”) of its intent to appoint Mr. Mark Walters as a
22   special master to oversee selected issues in this matter. (1/20/21 Order (Dkt. # 204) at 2.)


     ORDER - 1
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 2 of 10




 1   Defendants objected, both to the appointment of a special master and the appointment of

 2   Mr. Walters in particular. (Obj. (Dkt. # 205).) The court held a telephone conference on

 3   February 4, 2021, to discuss the current status of this matter and the parties’ positions

 4   regarding the special master. (2/4/21 Min. Entry (Dkt. # 207).) Based on the parties’

 5   submissions, the applicable law, the balance of the record, and the rationale shared during

 6   the telephonic conference, the court appoints Mark Walters to serve as Special Master.

 7                                    II.     BACKGROUND

 8          The court has detailed the parties’ “tumultuous history” several times in previous

 9   orders. (See, e.g., 10/19/20 Order (Dkt. # 190) at 2; 11/20/2018 Order (Dkt. # 89);

10   11/29/18 Order (Dkt. # 91); 8/15/19 Order (Dkt. # 117); 11/22/19 Order (Dkt. # 135).)

11   Thus, it focuses only on the facts relevant to its decision to appoint a special master.

12          The parties have engaged in several lawsuits spanning nearly a decade over four

13   Patents. In 2012, CEMCO sued Mr. Klein and ClarkDietrich in the Central District of

14   California. See Cal. Expanded Metal Prods. Co. v. Clarkwestern Dietrich Bldg. Sys.,

15   LLC, No. CV12-10791-DDP-MRW (C.D. Cal.). The parties settled in October 2015,

16   with Mr. Klein and BlazeFrame selling the Patents to CEMCO in exchange for a license.

17   (See 5/10/19 Trojan Decl. (Dkt. # 103) ¶ 7, Ex. 6.) Less than a year later, in August

18   2016, Plaintiffs filed a second suit against Mr. Klein and BlazeFrame, claiming that they

19   had breached the settlement agreement and infringed upon the Patents. See Cal.

20   Expanded Metal Prods. Co. v. Klein, No. CV16-5968-DDP-MRW (C.D. Cal.). That suit

21   settled in June 2017, and CEMCO remained the owner of the Patents with ClarkDietrich

22   as the Patents’ exclusive licensee. (See Compl. (Dkt. # 1) ¶ 84.)


     ORDER - 2
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 3 of 10




 1          Less than a year after the second settlement, Plaintiffs sued again; this time,

 2   Plaintiffs brought suit in this court, alleging that Defendants infringed the Patents and

 3   violated the second settlement agreement. (Id. ¶¶ 82-94.) The parties settled on the eve

 4   of trial. (See 12/9/19 Min. Entry (Dkt. # 157).) As part of this third settlement, the

 5   parties agreed to a consent judgment and permanent injunction, which enjoined

 6   Defendants from directly, indirectly, or contributorily infringing the Patents by marketing

 7   and selling the covered products or by assisting third parties to sell those products.

 8   (Consent J. (Dkt. # 164) at 2-3.) Defendants also consented to the court’s continuing

 9   jurisdiction for purposes of enforcing the consent judgment and injunction. (Id. at 3.)

10   The parties additionally entered into a third settlement agreement that allowed Mr. Klein

11   to develop a new product, not covered by the Patents, to be sold by a third-party

12   company. (See 6/22/20 Trojan Decl. (Dkt. # 173 (sealed)) ¶ 2, Ex. D.1 at 1-2.)

13          “Regrettably, the third time was not the charm for the parties.” (10/19/20 Order at

14   6.) Plaintiffs moved to reopen this case on June 22, 2020, to initiate contempt

15   proceedings against Defendants and various third parties for violations of the permanent

16   injunction. (Mot. to Reopen (Dkt. ## 166 (redacted), 173-1 (sealed).) Plaintiffs allege

17   that Defendants are selling a Fire Rated Gasket (“FRG”) line of products that infringe the

18   Patents and that third party companies are acting in concert with Defendants to create a

19   new company, Seal4Safti, to sell the FRG products in an attempt to circumvent the

20   consent judgment and injunction. (Id. at 10-11.) The court granted in part the motion to

21   reopen and allowed Plaintiffs to take additional discovery to determine the full extent of

22   any violations. (10/19/20 Order at 22-23.)


     ORDER - 3
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 4 of 10




 1          Since then, the parties have participated in significant discovery and unearthed

 2   further disputes. (See 11/18/20 JSR (Dkt. # 195); 12/18/20 Pls. Rep. (Dkt. ## 200-1

 3   (sealed), 197 (redacted)); 12/18/20 Defs. Rep. (Dkt. # 201).) Plaintiffs purport that

 4   Defendants are withholding emails and other documents and further challenge Mr.

 5   Klein’s written discovery responses. (12/18/20 Pls. Rep. at 2-3.) Defendants dispute

 6   these allegations. (12/18/20 Defs. Rep. at 3-4.) At the telephone conference, Plaintiffs

 7   raised additional concerns over Defendants’ failure to meet and confer as well as various

 8   third parties’ refusal to be deposed, and Plaintiffs have compiled a ten-page list of

 9   documents that they claim should have been but were not produced by Defendants or

10   third parties. Plaintiffs also raised the potential of discovery sanctions.

11                                        III.   ANALYSIS

12          Federal Rule of Civil Procedure 53 allows a district court to appoint a special

13   master to “hold trial proceedings and make or recommend findings of fact on issues to be

14   decided without a jury if appointment is warranted by . . . some exceptional condition” or

15   to “address . . . posttrial matters that cannot be effectively and timely addressed.” Fed. R.

16   Civ. P. 53(a)(1)(B)-(C). Courts “must consider the fairness of imposing the likely

17   expenses on the parties and must protect against unreasonable expense or delay.” Id.

18   53(a)(3). Special masters may be appointed to aid a district court to enforce its decree, to

19   address problems associated with compliance, or to provide support for a complex

20   litigation when the court’s resources are stretched. U.S. v. Suquamish Indian Tribe, 901

21   F.2d 772, 774-75 (9th Cir. 1990); Hook v. Arizona, 120 F.3d 921, 926 (9th Cir. 1997).

22   The court concludes that such exceptional conditions exist in the present case because the


     ORDER - 4
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 5 of 10




 1   case is particularly complex, the parties have previously disputed compliance with

 2   settlement agreements, and the parties now have numerous ongoing disputes regarding

 3   compliance with the present consent judgment and injunction.

 4          Defendants object and argue that no exceptional conditions warrant a special

 5   master appointment. (Obj. at 2-3.) The court disagrees. The convoluted history between

 6   the parties, including the multiple suits and repeated allegations of noncompliance,

 7   reveals the complexity of any potential contempt proceedings. While Defendants are

 8   correct that only one question is at issue—“Did Defendants violate an injunction of this

 9   [c]ourt?” (id. at 2)—the answer to that question is not so straightforward. The proceeding

10   involves various third parties, against some of whom Plaintiffs may seek contempt

11   sanctions (see 11/18/20 JSR at 4), and another analysis of whether the new FRG product

12   infringes on the Patents (see Mot. to Reopen at 2 (referencing 24 infringement charts and

13   80 exhibits)). What’s more, there are numerous discovery disputes associated with these

14   proceedings, many of which concern third-parties and the significance of a related case

15   currently pending in the Central District of California. (See 12/18/20 Pls. Rep. at 2-3;

16   Not. of Related Case (Dkt. # 194).) As the court articulated in the telephonic conference,

17   it does not have the resources to resolve the forthcoming discovery and contempt

18   proceeding matters in a timely and effective manner. See Fed. R. Civ. P. 53(a)(1)(B)-(C).

19          Defendants additionally argue that fairness considerations counsel against

20   appointment because it would “create uneven burdens and harm the Defendants

21   disproportionately,” as Defendants are an individual and two small entities. (Obj. at 2.)

22   But Defendants provide no authority on the issue and no evidence—other than statements


     ORDER - 5
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 6 of 10




 1   from counsel—that the special master costs would pose a financial hardship. See

 2   Mardiros v. City of Hope, No. 2:19-cv-02196-CJC-MAA, 2020 WL 6106820, at *2 (C.D.

 3   Cal. July 9, 2020) (rejecting fairness argument regarding costs without supporting

 4   evidence). While the court is sensitive to Defendants’ financial concerns, the fact

 5   remains that this matter has been contentious and extensive, and the court is not in the

 6   position to effectively or timely address the litany of anticipated issues. To that end, the

 7   special master appointment will not, as Defendants fear, cause delay but will instead

 8   avoid potential delay resulting from the court’s lack of bandwidth. (See Obj. at 2.)

 9          Lastly, Defendants take issue with the appointment of Mr. Walters, arguing that he

10   has a “long-term and close relationship with counsel for one of the Plaintiffs.” (Id.) But,

11   as Defendants’ counsel conceded during the telephonic conference, Mr. Walters’s

12   relationship does not rise to the level of disqualification under Rule 53(a)(2). See Fed. R.

13   Civ. Pro. 53(a)(2) (disqualifying master with “relationship to the parties, attorneys,

14   action, or court that would require disqualification of a judge under 28 U.S.C. § 455”).

15   Mr. Walters’s Rule 53(b)(3) declaration, which is attached to this order, confirms the lack

16   of any disqualifying relationship. Thus, the court finds no reason to disqualify Mr.

17   Walters from serving as special master in this matter.

18                                     IV.    CONCLUSION

19          Based on the foregoing reasons, the court ORDERS the following:

20          1.     Appointment and Scope. Pursuant to Rule 53(a)(1) and after providing

21   notice and an opportunity to be heard (see Dkt. ## 204, 207), the court appoints Mark

22   //


     ORDER - 6
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 7 of 10




 1   Walters as Special Master to assist with the impending contempt proceedings and any

 2   related discovery issues that may arise.

 3          2.     No Grounds for Disqualification. Pursuant to Rules 53(a)(2) and

 4   53(b)(3), the court attaches to this order the Special Master’s declaration identifying any

 5   relationship to the parties, counsel, action, or court that would require disqualification of

 6   a judge under 28 U.S.C. § 455.

 7          3.     Fairness Considerations. Pursuant to Rule 53(a)(3), the court considered

 8   the fairness of imposing the likely expenses on the parties and concludes that appointing

 9   a Special Master will materially advance the litigation in an efficient manner. The court

10   will protect against unreasonable expense and delay through communication with the

11   Special Master and the parties as appropriate.

12          4.     Notice. Pursuant to Rule 53(b)(1), the court provided notice to the parties

13   of its intent to appoint Mark Walters as Special Master and provided an opportunity to be

14   heard on the appointment. (See Dkt. # 204.) The court further held a telephonic

15   conference with the parties. (See Dkt. # 207.)

16          5.     Diligence. Pursuant to Rule 53(b)(2), the court directs the Special Master

17   to proceed with all reasonable diligence.

18          6.     Special Master’s Duties and Scope of Authority. Pursuant to Rule

19   53(b)(2)(A), the Special Master shall assist with discovery-related issues that may arise in

20   relation to the contempt proceedings. If a discovery issue arises for which a party or the

21   parties oppose the Special Master’s assistance, the party or parties must promptly specify

22   their opposition in a filing on the docket. Moreover, the Special Master shall assist with


     ORDER - 7
             Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 8 of 10




 1   the renewed motion to initiate contempt proceedings and any motions for contempt. (See

 2   Dkt. # 203.) The Special Master shall have the authority provided in Rule 53(c), except

 3   that the Special Master may recommend but not issue sanctions, cf. Federal Rule of Civil

 4   Procedure 53(c)(2), and the Special Master may issue reports and recommendations but

 5   not orders, cf. Federal Rule of Civil Procedure 53(c)-(d). A court reporter shall record

 6   any proceedings before the Special Master.

 7          7.     Ex Parte Communications. Pursuant to Rule 53(b)(2)(B), the Special

 8   Master may communicate ex parte with the court without restriction. The Special Master

 9   shall not communicate ex parte with any party, except (1) with respect to administrative

10   and procedural matters; (2) to the extent the Special Master determines ex parte

11   communication is necessary to maintain the confidentiality of privileged communications

12   (for example, in conducting in-camera review); and (3) as mutually agreed to by the

13   parties. The Special Master must report any ex parte communication with a party that is

14   undertaken to maintain the confidentiality of privileged communications. When the

15   Special Master communicates ex parte with a party for the other purposes identified in

16   this paragraph, the Special Master may report that communication to the extent and in the

17   manner the Special Master deems appropriate. To the extent and in the manner the

18   Special Master deems appropriate, the Special Master may offer the party to whom the

19   report is supplied an opportunity to respond.

20          8.     Preservation of Materials. Pursuant to Rule 53(b)(2)(C), the Special

21   Master shall maintain orderly files consisting of all documents submitted to him by the

22   parties and of his written reports and recommendations.


     ORDER - 8
            Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 9 of 10




 1         9.     Review of the Special Master’s Reports and Recommendations.

 2   Pursuant to Rule 53(b)(2)(D), the court orders the following:

 3                a.     Time Limits. Pursuant to Rule 53(f)(1), a party must file any

 4                objection to a report and recommendation within ten (10) days of the report

 5                and recommendation’s entry on the docket. Cf. Fed. R. Civ. P. 53(f)(2).

 6                The parties shall note and brief any objections as second-Friday motions

 7                pursuant to the court’s Local Civil Rules. See Local Rules W.D. Wash.

 8                LCR 7(d)(2), 7(e)(2).

 9                b.     Method of Filing the Record. The parties’ submissions to the

10                Special Master shall be sent to the Special Master and not filed on the

11                court’s docket. Pursuant to Rule 53(e), the Special Master shall serve any

12                reports and recommendations on the parties by filing the report and

13                recommendation on the docket. If any party objects to a report and

14                recommendation of the Special Master, it shall be the objecting party’s

15                responsibility to file on the docket the objection and the record materials

16                necessary to review the report and recommendation, including any

17                transcripts of proceedings before the Special Master and any documents

18                submitted by the parties in connection with the Special Master’s report and

19                recommendation. Failure to provide the record shall constitute grounds for

20                the court to overrule the objection.

21                c.     Standards of Review of the Special Master’s Reports. Pursuant

22                to Rule 53(f)(3)-(4), the court shall review de novo all objections to


     ORDER - 9
            Case 2:18-cv-00659-JLR Document 208 Filed 02/08/21 Page 10 of 10




 1                 findings of fact and conclusions of law recommended by the Special

 2                 Master. Pursuant to Rule 53(f)(5), the court may set aside the Special

 3                 Master’s ruling on a procedural matter only for an abuse of discretion.

 4          10.    Compensation. Pursuant to Rules 53(b)(2)(E) and 53(g), the Special

 5   Master’s hourly fee shall be his standard rate, and the Special Master may propose to the

 6   court the use of associates and administrative staff at a lower billing rate. At the end of

 7   each month in which the court utilizes the Special Master’s services, the Special Master

 8   shall prepare and provide an invoice to counsel for Plaintiffs and Defendants. The

 9   Special Master shall bill each side for half of the hourly fees unless the court directs

10   otherwise. The Special Master may recommend terms of cost-splitting as part of his

11   reports and recommendations. The parties may object to any bill from the Special

12   Master, and the court will review any challenged bill. In the absence of a challenge, the

13   parties shall pay the Special Master’s invoices within fourteen (14) days of receipt.

14          11.    Amendments. Pursuant to Rule 53(b)(4), the court may amend this order

15   at any time after notice to the parties and an opportunity to be heard.

16          Dated this 8th day of February, 2021.

17

18                                                     A
                                                       JAMES L. ROBART
19
                                                       United States District Judge
20

21

22


     ORDER - 10
